United States Court of Appeals
                                                                 Fifth Circuit
                                                                F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                    April 24, 2007

                                                             Charles R. Fulbruge III
                                                                     Clerk
                            No. 05-10755
                          Summary Calendar


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

DAVID REYNA,

                                       Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 4:01-CR-20-ALL
                         --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     David Reyna appeals his 24-month sentence following the

revocation of his supervised release.     Reyna argues that the

district court’s departure from the recommended guidelines range

was unreasonable.    He also contends that the district court

provided inadequate justification for the sentence imposed.

     The sentence imposed, while in excess of the range

recommended by the guidelines, was within the statutory maximum

term.    See 18 U.S.C. § 3583(e)(3).   Reyna has not shown that his

24-month sentence was either unreasonable or plainly

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-10755
                                 -2-

unreasonable.    See United States v. Hinson, 429 F.3d 114, 119-20

(5th Cir. 2005), cert. denied, 126 S. Ct. 1804 (2006).

     Further, the record demonstrates that the district court did

consider the relevant 18 U.S.C. § 3553(a) sentencing factors.

The district court noted that it was familiar with Reyna’s

background and inquired into the disposition of the subsequent

drug charge that primarily led to the revocation.     The district

court also was concerned by Reyna’s return to criminal activity

within three months of his release to supervision.     The district

court stated that it felt that Reyna’s recidivism showed a

disrespect for the law and that the recommended guidelines range

was inadequate to address his conduct.     Thus, the record

demonstrates that the district court considered the relevant

sentencing factors and articulated sufficient reasons to support

the sentence.    See United States v. Mares, 402 F.3d 511, 518-19

(5th Cir.), cert. denied, 126 S. Ct. 43 (2005).

     AFFIRMED.